Exhibit SERVICES AGREEMENT AGREEMENT dated as of this 1st day of January, 2009 between Oded Cohen, with an address at 14, Ostashinski Street, Kfar Saba, Israel 44450 (“CONSULTANT”) and Novamerican Steel Inc., a Delaware corporation with a principal place of business at 320 Norwood Park South, 2nd Floor, Norwood, MA 02062 (“NOVAMERICAN”). Each of CONSULTANT and NOVAMERICAN may hereafter be referred to herein as a “Party” and, together, as the “Parties.” WHEREAS, NOVAMERICAN wishes to retain CONSULTANT to perform services for it and CONSULTANT wishes to provide such services to NOVAMERICAN on the terms herein below specified. NOW, THEREFORE, pursuant to the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto intending to be legally bound do hereby agree as follows: 1.SERVICES (a)CONSULTANT agrees to provide the services for NOVAMERICAN as further described in Schedule “A” hereto (the “Services”). (b)CONSULTANT shall determine the method, details, and means of performing the Services described in Section 1(a) above, and NOVAMERICAN shall not control the manner or determine the method by which CONSULTANT accomplishes the Services except to the extent necessary to coordinate CONSULTANT’s performance in time, space or function with that of other persons engaged by NOVAMERICAN to achieve a common goal. (c)CONSULTANT shall devote such time, attention and energy as may be necessary to render the Services hereunder in a professional, competent and ethical manner. In the event that, during the term hereof, CONSULTANT is unable to perform the Services, then this Agreement shall terminate in accordance with Section 2(b). (d)All records and reports produced by CONSULTANT during the term of this Agreement relating to the Services (other than CONSULTANT’s financial records relating to the performance of the Services) shall be the property of NOVAMERICAN and shall be returned to NOVAMERICAN at the end of the term in accordance with Section 8. 2.TERM AND TERMINATION (a)Unless sooner terminated in accordance with Section 2(b), the effective date of the Agreement shall be January 1, 2009 (the “Effective Date”) and the Agreement shall terminate on December 31, 2009 (the “Initial Term”), unless terminated earlier pursuant to Section 2(b) this Agreement. The term of this Agreement may be further extended by written agreement of both Parties. (b)This Agreement may be terminated by either Party with or without cause by providing the other Party with 30 days’ written notice of termination. (c)Upon the effective date of termination, CONSULTANT shall immediately cease performing Services and incurring expenses for NOVAMERICAN regardless of the status of completion of any project(s) or task(s) then underway. Upon termination of this Agreement by either party, NOVAMERICAN’s sole obligation will be to pay CONSULTANT for the actual days worked and expenses incurred by CONSULTANT prior to the effective date of termination. 3.COMPENSATION FOR SERVICES: REIMBURSEMENT OF EXPENSES (a)NOVAMERICAN shall pay CONSULTANT fixed compensation at the rate of $120,0000 for the Initial Term. Payments for partial months will be prorated. (b)NOVAMERICAN will reimburse CONSULTANT for reasonable travel, lodging, meals, parking, tolls, mileage, and other out-of-pocket expenses incurred in connection with the Services and in accordance with NOVAMERICAN’s established policies and which are supported by adequate documentation. (c)CONSULTANT will send NOVAMERICAN monthly invoices for payment due. Each invoice will identify, for the month being invoiced, the amount of compensation due under section 3(a) above and reimbursement due for expenses incurred during the month under section 3(b) above. NOVAMERICAN will pay these invoices within thirty days of the receipt. 4.INDEPENDENT CONTRACTOR (a)The Parties agree that CONSULTANT is an independent contractor and not an employee of NOVAMERICAN. CONSULTANT understands and agrees that he shall not be entitled to any benefits provided to any employee of NOVAMERICAN. It shall be the sole responsibility of CONSULTANT to report as income any compensation received hereunder and to make requisite tax filings and payments to the appropriate federal, state or local tax authority. NOVAMERICAN will not withhold or pay on behalf of CONSULTANT (a) federal and local income taxes or (b) any other payroll tax of any kind. (b)Neither Party by virtue of this Agreement will have any right, power, or authority to act or create any obligation, expressed or implied, on behalf of the other Party. (c)Nothing herein is intended to preclude CONSULTANT’s simultaneous or subsequent engagement by third parties provided only that such services do not interfere with CONSULTANT’s obligations under this Agreement or present a conflict of interest, and are consistent with CONSULTANT’s duties of confidentiality set forth in Section 8. 5.FACILITIES; SUPPORT In the event that Services are required to be performed in any location other than CONSULTANT’s principal address, NOVAMERICAN shall make reasonable efforts to provide to CONSULTANT adequate space as may be reasonably required by the nature of the Services 2 to be performed and to provide such supplies, equipment, support and facilities as CONSULTANT may require in performing the Services. 6.REPRESENTATIONS AND WARRANTIES (a)CONSULTANT warrants and represents that he has full right and power to enter into this Agreement and that the performance of his obligations hereunder do not and will not violate any other agreement to which he is a party or by which he is bound.
